RE: REQUEST FOR OPINION CONCERNING FREE PASSES
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF NOVEMBER 9, 1988, AND HAS ASKED ME TO PERSONALLY RESPOND TO YOU ON HIS BEHALF THROUGH THIS INFORMATIONAL LETTER. PLEASE BE ADVISED THAT THIS OFFICE IS NOT PERMITTED BY THE LEGISLATURE TO ISSUE FORMAL OPINIONS IN RESPONSE TO REQUESTS FROM MUNICIPAL OFFICIALS. 74 O.S. 18 B. RATHER, THE STATUTES OF THE STATE GENERALLY CONTEMPLATE THAT MUNICIPAL OFFICIALS ROUTINELY ASK FOR ADVICE FROM THEIR OWN MUNICIPAL ATTORNEYS. ACCORDINGLY, IT IS NOT POSSIBLE FOR THIS OFFICE TO RESPOND TO YOUR INQUIRY IN THE MANNER DESIRED.
WHAT I CAN DO IS TO POINT OUT TO YOU THE ADVICE RENDERED BY THIS OFFICE WITH REGARD TO A SITUATION THAT IS POSSIBLY OF SOME ANALOGY. IN A.G. OP. NO. 86-148, THE ATTORNEY GENERAL WAS ASKED TO CONSIDER WHETHER THE ACCEPTANCE OF FISCAL SUPPORT BY STATE OFFICERS IN PAYING FOR OVERSEAS TRIPS WOULD CONSTITUTE A VIOLATION OF THE OATH OF OFFICE OF THOSE OFFICERS. THIS OFFICE ESSENTIALLY REPLIED THAT SUCH DETERMINATIONS ARE ALWAYS MATTERS THAT DEPEND UPON THE PARTICULAR FACTS THAT ARE PRESENT IN ANY GIVEN CASE, AND, THEREFORE, NO ABSTRACT LEGAL REPLY COULD BE PROVIDED. I WOULD GUESS THAT SUCH WOULD BE THE RESPONSE GIVEN TO YOUR QUESTION, IF IT WAS POSED IN ANOTHER FORMAT.
THIS OFFICE IS FORBIDDEN TO ATTEMPT TO ADJUDICATE THE PARTICULAR FACTUAL SITUATION THAT MAY BE TROUBLING YOU. I CAN ONLY SUGGEST THAT YOU SEEK COUNSEL BASED UPON THE FACTS AS KNOWN SURROUNDING THIS APPARENT SITUATION FROM YOUR MUNICIPAL LEGAL ADVISOR. A COPY OF ATTORNEY GENERAL OPINION NO. 86-148 IS PROVIDED FOR YOUR INFORMATION. I HOPE THAT THIS INFORMATION IS OF SOME ASSISTANCE.
(MICHAEL SCOTT FERN)